Citation Nr: 1515270	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-47 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a torn labrum of the left hip. 

2.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post superior labrum from anterior to posterior (SLAP) repair, right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 percent for a thoracolumbar strain.

5.  Entitlement to an initial evaluation in excess of 10 percent for left ankle fracture.

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right hip injury.

7.  Entitlement to an initial compensable evaluation for residuals of a tear of the labrum of the left shoulder.

8.  Entitlement to an initial compensable evaluation for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a torn labrum of the left hip is dismissed herein while the other issues on appeal are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

During his February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to an initial evaluation in excess of 10 percent for residuals of a torn labrum of the left hip. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for residuals of a torn labrum of the left hip by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his February 2015 Board hearing, the Veteran requested the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of a torn labrum of the left hip be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to an initial evaluation in excess of 10 percent for residuals of a torn labrum of the left hip is dismissed.


REMAND

At the outset, the Board notes that by way of a May 2008 rating decision, the RO denied service connection for right ankle, right hip, and left shoulder disabilities.  The Veteran submitted a notice of disagreement with those denials in June 2008.  In a November 2010 rating decision, the RO granted service connection for these disabilities.  The Veteran was notified of the decision that same month.  A VA Form 9 and attachment were submitted in December 2010, wherein the Veteran disagreed with the evaluations assigned.  The Board has construed this to constitute a notice of disagreement (NOD) with the right ankle, right hip and left shoulder ratings.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issues in appellate status, the issues must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his sinusitis, right shoulder disability, thoracolumbar disability, left ankle disability, right hip disability, left shoulder disability and right ankle disability in May 2012.  During his February 2015 Board hearing, the Veteran indicated these conditions had worsened.   Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  
On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected sinusitis, right shoulder disability, thoracolumbar disability, left ankle disability, right hip disability, left shoulder disability and right ankle disability.  The electronic records should be made available to and reviewed by the examiner.  

The RO or the AMC must ensure that the examiner provides all information required for rating purposes.  

3.  Then, the RO or the AMC should readjudicate claims for increased ratings for the Veteran's right ankle, right hip and left shoulder disabilities.  If the benefits sought are not granted to the Veteran's satisfaction, an SOC should be provided to the Veteran and his representative, and the Veteran should be informed of the requirements to perfect an appeal with respect to the issue(s).  If the Veteran perfects an appeal with respect to the issue(s), the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Finally, the RO or the AMC should readjudicate the issues already on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


